10-5205-ag
    Lauwira v. Holder
                                                                                   BIA
                                                                             Elstein, IJ
                                                                          A096 265 987
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3rd day of April, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
             REENA RAGGI,
                 Circuit Judges.
    _______________________________________

    CHANDRA LAUWIRA,
             Petitioner,

                        v.                                 10-5205-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Andrew P. Johnson, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Jamie M. Dowd, Senior
                                  Litigation Counsel; Andrew N.
                                  O’Malley, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Chandra Lauwira, a native and citizen of

Indonesia, seeks review of a November 29, 2010 decision of

the BIA affirming the July 15, 2009 decision of Immigration

Judge (“IJ”) Annette S. Elstein pretermitting his

application for asylum and denying his applications for

withholding of removal and relief under the Convention

Against Torture (“CAT”).   See In re Chandra Lauwira, No. A

096 265 987 (B.I.A. Nov. 29, 2010), aff’g No. A 096 265 987

(Immig. Ct. N.Y. City July 15, 2009).       We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.       See Zaman v. Mukasey, 514

F.3d 233, 237 (2d Cir. 2008).       The applicable standards of

review are well-established.    See 8 U.S.C. § 1252(b)(4); see

also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

2008).   As a preliminary matter, Lauwira does not challenge

the agency’s determination that he failed to establish past


                                2
persecution or fear of future persecution, thus waiving any

arguments he might raise with respect to those two issues.

See 8 C.F.R. § 1003.2(c)(3)(ii); Gui Yin Liu v. INS, 508

F.3d 716, 723 n.6 (2d Cir. 2007) (deeming arguments not

raised before the Court abandoned).   While Lauwira does

challenge the agency’s adverse credibility determination, we

need not address that issue because we conclude that, even

if Lauwira were found credible, substantial evidence

supports the agency’s determination that he failed to

demonstrate a pattern or practice of persecution of Chinese

Christians in Indonesia.

    To establish eligibility for withholding of removal, an

applicant need not demonstrate that he or she would be

singled out individually for persecution if the applicant

shows: (1) “there is a pattern or practice of persecution of

a group of persons similarly situated to the applicant” in

the country to which he or she would be removed; and (2)

“his or her own inclusion in and identification with such

groups of persons such that it is more likely than not that

his or her life or freedom would be threatened upon return

to that country.”   8 C.F.R. § 1208.16(b)(2).   In this case,

the U.S. State Department’s 2007 Country Reports on Human


                              3
Rights Practices for Indonesia and the 2008 Religious

Freedom Report amply supported the agency’s conclusion that

conditions have improved for ethnic Chinese Christians in

Indonesia over the past decade.     See In re Chandra Lauwira,

No. A 096 265 987 (B.I.A. Nov. 29, 2010).    This assessment

is reinforced by our recent decision in Santoso v. Holder,

580 F.3d 110 (2d Cir. 2009), holding that substantial

evidence supported the Immigration Judge’s finding that

there was no pattern or practice of persecution of ethnic

Chinese or Catholics in Indonesia.     Id. at 112.   Because the

agency reasonably determined that Lauwira failed to

establish a pattern or practice of persecution against

Chinese Christians in Indonesia, it did not err in denying

Lauwira withholding of removal and CAT relief as both claims

share the same factual predicate.     See Xue Hong Yong v. U.S.

Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4